                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    EXPRESS LIEN, INC.                                          CIVIL ACTION

    VERSUS                                                        NO. 19-10156

    HANDLE, INC., JEFFREY                                     SECTION “R” (5)
    NADOLNY, AND ABC INSURANCE
    CO.



                          ORDER AND REASONS


        Before the Court is defendants’ motion to dismiss for lack of personal

jurisdiction 1 and motion to dismiss for failure to state a claim. 2 Because

defendants consented to jurisdiction in the Eastern District of Louisiana, the

Court denies defendants’ motion to dismiss for lack of personal jurisdiction.

And for the reasons set forth below, the Court denies defendants’ motion to

dismiss for failure to state a claim with respect to plaintiff’s breach of

contract, Louisiana Unfair Trade Practices and Consumer Protection Law,

and copyright claims. The Court grants defendants’ motion to dismiss for

failure to state a claim with respect to plaintiff’s fraud and trade dress claims.




1       R. Doc. 19.
2       R. Doc. 20.
Plaintiff is granted leave to file an amended complaint within twenty-one

days of this Order.



I.    BACKGROUND

      This case arises from a business dispute between two technology

companies that provide services to the construction industry. The complaint

contains the following factual allegations. Plaintiff Express Lien, which does

business as Levelset, is a Delaware corporation with its principal place of

business in New Orleans, Louisiana. 3          Put simply, Express Lien has

developed software that allows parties involved in construction, such as

contractors and subcontractors, to monitor and enforce their security rights

with respect to construction projects. 4 Express Lien also assists in filing liens

and notices when necessary.5

      Express Lien’s business is done largely through the company’s website,

which can be found at the URLs “levelset.com” and “zlien.com.” 6 Express

Lien’s website contains a variety of content, including but not limited to

document templates, answers to frequently asked questions, and blog




3     R. Doc. 1 at 2 ¶ 2.
4     Id. at 3-4 ¶ 9.
5     Id.
6     Id. at 3-5 ¶¶ 9-14.
                                        2
articles.7 Express Lien has marked each page of the website with a copyright

notice.8

      To access the vast majority of the features of Express Lien’s website,

including the document templates for liens and notices, a customer must

create an online account. 9 And to create an account, a user must agree to the

website’s Terms of Use. 10 These terms provide limitations on the use of the

website, and specifically forbid “reverse engineering” and “impersonat[ing]

any person or entity.”11 The website also contains a forum selection clause,

stating that any suit related to an alleged violation of intellectual property

may be filed in any Louisiana state court or in the Eastern District of

Louisiana.12

      Defendant Handle, Inc., is a similar technology company that is

headquartered in San Francisco, California.13 Handle performs substantially

the same services as Express Lien. 14 Express Lien alleges that Handle

learned of Express’s Lien’s business on October 17, 2018, through a potential




7     Id. at 4 ¶ 12.
8     Id. at 5 ¶ 15.
9     Id. at 8 ¶¶ 31-32.
10    Id.
11    R. Doc. 1 at 9 ¶¶ 37-38.
12    R. Doc. 22-1 at 2.
13    R. Doc. 1 at 2 ¶ 3.
14    Id. at 6-7 ¶¶27-28.
                                      3
buyer of Handle’s business. Express Lien also alleges that Jeff Nadolny, an

employee of Handle, visited Express Lien’s website and created accounts

under the name of fictitious companies. In doing so, Nadolny expressly

agreed to the website’s Terms of Use, including the forum selection clause.

Express Lien alleges that Nadolny then plagiarized and reverse engineered

Express Lien’s content, in violation of the Terms of Use and Express Lien’s

copyrights, and used this content to develop Handle’s website.15 Express Lien

also alleges that in developing Handle’s website, defendants copied Express

Lien’s stylistic choices, including the design, layout, wording, color scheme,

and font choices of Express Lien’s site, in violation of Express Lien’s trade

dress. 16 Express Lien alleges upon information and belief that Nadolny’s

actions were taken at the direction of, and for the benefit of, Handle. 17

      Express Lien now brings five claims against Handle and Nadolny.

These claims include: (1) breach of contract; (2) violation of the Louisiana

Unfair Trade Practices and Consumer Protection Law; (3) fraud;

(4) copyright infringement; and (5) trade dress infringement.18 Defendants




15    See id. at 8 ¶¶ 33-35, 21-23 ¶¶ 81-94.
16    See id. at 24-26 ¶¶ 95-102.
17    R. Doc. 1 at 14 ¶ 55.
18    See R. Doc. 1 at 8-27.
                                       4
Handle and Nadolny moved to dismiss for lack of personal jurisdiction, or,

in the alternative, failure to state a claim for each cause of action. 19



II.   PERSONAL JURISDICTION

      A.    Legal Standard

      Personal jurisdiction is “an essential element of the jurisdiction of a

district court, without which the court is powerless to proceed to an

adjudication.” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)

(internal quotation marks and citation omitted).           A district court may

exercise personal jurisdiction over a defendant if “(1) the long-arm statute of

the forum state creates personal jurisdiction over the defendant; and (2) the

exercise of personal jurisdiction is consistent with the due process

guarantees of the United States Constitution.” Revell v. Lidov, 317 F.3d 467,

469 (5th Cir. 2002).        Because Louisiana’s long-arm statute, La. R.S.

§ 13:3201, extends jurisdiction to the limits of due process, the Court need

only consider whether the exercise of jurisdiction in this case satisfies federal

due process requirements. Dickson Mar. Inc. v. Panalpina, Inc., 179 F.3d

331, 336 (5th Cir. 1999).




19    R. Doc. 19; R. Doc. 20.
                                         5
      When the district court rules on a motion to dismiss for lack of personal

jurisdiction without an evidentiary hearing, the “uncontroverted allegations

in the plaintiff’s complaint must be taken as true, and conflicts between the

facts contained in the parties’ affidavits must be resolved in the plaintiff’s

favor.” Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir.

2008). But the district court is not required “to credit conclusory allegations,

even if uncontroverted.” Panda Brandywine Corp., 253 F.3d 865, 869 (5th

Cir. 2001).

      B.      Discussion

      Express Lien argues that personal jurisdiction is proper over Handle

and Nadolny because in creating his account to use Express Lien’s website,

Nadolny agreed to the website’s Terms of Use, which included the forum

selection clause. This clause expressly permits suit to be filed in the Eastern

District of Louisiana.20   Under federal law, forum-selection clauses are

“presumed enforceable, and the party resisting them bears a heavy burden

of proof.” Ginter ex rel. Ballard v. Belcher, Prendergast & Laporte, 536 F.3d

439, 441 (5th Cir. 2008) (citations omitted).           “The presumption of

enforceability may be overcome, however, by a clear showing that the clause

is ‘unreasonable under the circumstances.’”             Haynsworth v. The


20    R. Doc. 22 at 2.
                                       6
Corporation, 121 F.3d 956, 963 (citing M/S Bremen v. Zapata Off-Shore Co.,

407 U.S. 1, 10 (1972)). Unreasonableness may exist where:

           (1) the incorporation of the forum selection clause
           into the agreement was the product of fraud or
           overreaching; (2) the party seeking to escape
           enforcement ‘will for all practical purposes be
           deprived of his day in court’ because of the grave
           inconvenience or unfairness of the selected forum;
           (3) fundamental unfairness of the chosen law will
           deprive the plaintiff of a remedy; or (4) enforcement
           of the forum selection clause would contravene a
           strong public policy of the forum state.

Id. (citing Carnival Cruise Lines, 499 U.S. 585, 595 (1991)).

     Defendants do not argue that Express Lien’s forum selection clause

was unreasonable under the circumstances—and therefore unenforceable—

for the reasons laid out by the Fifth Circuit. Rather, defendants argue that

(1) Nadolny lacked the authority—either actual or apparent—to bind Handle

to the Terms of Use, and (2) the Terms of Use were voidable under the

California & Business Professions Code, and thus do not bind defendants.

           1.    Authority to Enter the Contract

     The Court first addresses Handle’s argument that Nadolny lacked the

authority to bind Handle to the Terms of Use. The Court notes at the outset

that this argument deals only with whether Handle is bound by the Terms of

Use and its forum selection clause. This argument does not address—and in

fact assumes—that Nadolny himself is bound.

                                      7
     Authority may be established through either actual authority or

through apparent authority. See Boulos v. Morrison, 503 So. 2d 1, 3 (La.

1987).   Actual authority may be either express or implied. Id. “Express

actual authority is created by the oral or written agreement between the

principal and the agent.” Hous. Expl. Co. v. Halliburton Energy Servs., Inc.,

359 F.3d 777, 780 (5th Cir. 2004) (citing AAA Tire & Expert, Inc v. Big Chief

Truck Lines, Inc., 385 So. 2d 426, 429 (La. App. 1 Cir. 1980)). Implied

authority exists when “the agent is deemed to have permission from the

prinicpal to undertake certain acts which are reasonably related to the

agent’s position and which are reasonable and necessary concomitants of the

agent’s express authorization.” Id. “In an action based on the existence of

an agency relationship, such relationship must be clearly established. An

agency relationship cannot be presumed.” Martin Fuel Distributors, Inc. v.

Trans Gulf Fuel, 496 So. 2d 473, 476 (La. App. 1 Cir. 1986).

     Express authority can be established in either one of two ways:

through a written agreement or through an oral agreement. The only written

agreement of which there is evidence is Handle’s offer of employment letter

to Nadolny, which offers him the position of “Operations Engineer.”21 The




21   R. Doc. 19-3 at 2 (“Your job title will be Operations Engineer,
reporting to Patrick Hogan, CEO).
                                       8
offer letter lists six duties, including “[p]lanning and implementing course of

action to recover outstanding invoices for customers” and “[d]esign and

implementation of the automated debt collection process.” 22 The only oral

agreement of which there is evidence is a directive from Patrick Hogan,

Handle’s CEO. In an affidavit, Hogan attested that he hired Nadolny “for the

initial purpose of conducting research of all publicly-available resources that

pertained to mechanics’ lien laws in the United States, with a primary

emphasis on such laws in California, Michigan, Florida, Texas, and

Arizona.”23

      Neither Nadolny’s offer letter nor his instructions from Hogan

explicitly instruct Nadolny to enter into the Terms of Use required to use

Handle’s website or any other website. There is no other indication of an

express direction to use Express Lien’s website or agree to the Terms of Use.

Therefore, the Court cannot find express authority to bind Handle to the

Terms of Use.

      Nadolny did, however, have implied authority to enter the Terms of

Use on Handle’s behalf, and therefore bind Handle to the Terms of Use and

forum selection clause. Implied authority is found when an action is a




22    Id.
23    R. Doc. 19-2 at 2 ¶ 11.
                                      9
“reasonable       and   necessary   concomitant[]    of   the   agent’s   express

authorization.” Hous. Expl. Co. at 780. As discussed above, Nadolny did

have express authority to research mechanic’s lien laws online.                A

“reasonable and necessary concomitant” of doing so is to visit websites that

have such information—such as Express Lien’s—and to agree to their terms

of use to access such information. It is generally known that today, use of

virtually any website requires the acceptance of such a website’s terms.

Therefore, to access the information he was ordered by the CEO to seek out,

Nadolny would almost certainly have to agree to the terms of use of the

websites that contained such information.           Nadolny thus had implied

authority to agree to Express Lien’s Terms of Use in the course of his duties.

      Moreover, Nadolny’s duties, as laid out in his written offer of

employment, included “[p]lanning and implementing [a] course of action to

recover outstanding invoices for customers” and “[d]esign[ing] and

implement[ing] of the automated debt collection process.”24 Neither Hogan

nor Nadolny suggests that there were relevant limits on these broad grants

of authority. And although not explicit, it is not outside that broad grant of

express authority for an operations engineer to visit the website of a

competitor to observe how it has structured its systems for invoicing


24    Id. at 2.
                                       10
customers and collecting debt, and necessarily to agree to the terms of use of

the website in the process of doing so. Nadolny therefore had implied

authority to agree to Express Lien’s Terms of Use based on his enumerated

duties in the offer letter.

      Defendants resist this conclusion. They argue that Nadolny “was never

authorized to execute any contract without the permission of Handle CEO

Patrick Hogan” and that “the six enumerated duties in Nadolny’s offer letter

do not include executing contracts . . . nor to consenting to or waiving any

legal matters that pertain to the company, such as venue and jurisdiction.”25

It is true that, as a general matter, Nadolny did not have carte blanche

authority to enter contracts on Handle’s behalf.

      But here, Nadolny agreed to the terms of use of a website, a relatively

run-of-the-mill contract that was required to execute his duties. Moreover,

he did so in the course of the duties he was assigned by the CEO. Defendants’

arguments suggesting that Nadolny had no authority because he did not have

wide contracting authority for Handle are therefore unavailing.

      Second, Defendants point to Nadolny’s salary and position in his offer

of employment to suggest that he could not bind his employer to the contract.

Nadolny’s offer letter stated that his salary was to be $40,000 per year and


25    R. Doc. 19-1 at 10.
                                     11
that his title was to be Operations Engineer. 26 Defendants contend that his

“duties as Operations Engineer and his attendant salary . . . establish that

Nadolny lacked the implied authority” to agree to the Terms of Use. 27 But

the offer letter also offers Nadolny generous stock options, 28 and plaintiff

provides evidence from Handle’s LinkedIn page that Nadolny’s role is Vice

President of Operations.29 But even were Nadolny solely an Operations

Engineer with a salary of $40,000, this would not disturb the Court’s finding

that Nadolny had implied authority to agree to Express Lien’s Terms of Use

in the course of performing the actions which he had express authority to do.

     Nor is Global Towing, L.L.C. v. Marine Technical Services, Inc., 2000

WL 235247 (E.D. La. Feb. 29, 2000), the case relied upon by defendants, to

the contrary. There, the court found that a geophysicist did not have the

authority to enter a contract guaranteeing payment to a subcontractor

working on a site hazard survey. But the contract at issue there was a

negotiated contract specifically regarding the liability of the employer and

was demanded by the subcontractor, not a run-of-the-mill terms of use

agreement for a website account. The type of contract at issue here is




26   R. Doc. 19-3 at 2.
27   R. Doc. 19-1 at 11.
28   R. Doc. 19-3 at 2-3.
29   R. Doc. 22-3 at 2.
                                     12
different in kind. Moreover, in Global Towing the court found no implied

authority because nothing in the purported agent’s role as a geophysicist

involved entering contracts with subcontractors, and that was the explicit

role of the project manager. Here, unlike in Global Towing, the instructions

that Nadolny was given by Hogan, as well as his duties, support a finding of

implied authority.

      Because Nadolny entered the Terms of Use pursuant to his implicit

grant of authority from his employer, he bound Handle to the contract with

Express Lien.

            2.    California Business Code

      Defendants also argue that Express Lien’s Terms of Use are void under

California Law.      California’s Business and Professions Code contains

provisions covering legal document assistants. That law states that “[e]very

legal document assistant . . . who enters into a contract or agreement with a

client to provide services shall, prior to providing any services, provide the

client with a written contract. . . .” Cal. Bus. & Prof. Code § 6410(a). The

statute also states that “[a] written contract entered into on or after January

1, 2016, shall contain a statement that . . . the venue for an action arising out

of a dispute between a legal document assistant . . . and their client shall be

in the county in which the client has their primary residence.” Id. § 6410(d).


                                       13
Finally, the statute states that the “[f]ailure of a legal document assistant . . .

to comply with subdivisions (a), (b), (c), and (d) shall make the contract or

agreement voidable at the option of the client.” Id. § 6140(e).

      Express Lien argues that the California statute does not apply for three

reasons. First, Express Lien argues that it is not a “legal document assistant”

within the meaning of the statute. Second, it argues that neither Handle nor

Nadolny constituted a “client.” And third, it argues that the statute is vague

and overbroad.

      Express Lien’s argument that it is not a legal document assistant is

unavailing. The California law defines a legal document assistant as

            A corporation . . . or other entity that employs or
            contracts with any person . . . who, as part of their
            responsibilities, provides, or assists in providing . . .
            any self-help service to a member of the public who
            is representing themselves in a legal matter, or who
            holds themselves out as someone who has that
            authority.

Cal. Bus. & Prof. Code § 6400(c)(2). Plaintiff’s complaint makes clear that

Express Lien falls within this description. It states that Express Lien “is a

construction payment and document management software platform for

parties in construction” that sells “‘self-help’ construction notices and lien

forms, provides assistance in having those forms delivered or filed, and

provides informational resources, tools and insights to parties in the


                                        14
construction industry.”30 This description of the company clearly falls within

the definition of a legal document assistant laid out in the California statute.

Moreover, plaintiff’s website previously advertised that it was licensed as a

legal document assistant in California.31 The Court therefore finds that

Express Lien is a legal document assistant for the purposes of the California

law.

       Plaintiff is correct, however, that neither defendant was a “client”

within the meaning of the statute. The California statute makes clear that to

apply to a given transaction, it must be between a legal document services

provider and a client. See Cal. Bus. & Prof. Code § 6410(a) (stating that a

legal document assistant “who enters into a contract or agreement with a

client” must “provide the client with a written contract” (emphases added));

see also id. § 6410(e) (provision of the statute stating that contracts shall

contain a statement that the venue for a dispute “between a legal document

assistant . . . and their client shall be in the county in which the client has

their primary residence” (emphases added)). The statute, however, does not

define the meaning of “client.” Black’s Law Dictionary defines “client” as a




30     R. Doc. 1 at 2-3 ¶ 9.
31     R. Doc. 29-2 at 2.
                                      15
“person or entity that employs a professional for advice or help in that

professional’s line of work.” Client, Black’s Law Dictionary (11th ed. 2019).

      Had Nadolny entered the Terms of Use only on the basis of finding

general knowledge about lien statutes—a service offered by Express Lien and

considered a legal document service by the statute—then he may have acted

as a client. But Nadolny’s actions after agreeing to the Terms of Use make

clear that he was not acting legitimately to take advantage of the services

offered by Express Lien. Rather, the complaint alleges that after agreeing to

Express Lien’s Terms of Use, Nadolny did not seek to take advantage of the

legal document services offered by Express Lien, but rather to reverse

engineer the website and infringe on Express Lien’s copyrights.

      The conclusion that Nadolny was not a “client” is bolstered by the fact

that he allegedly used false names and companies to disguise defendants’

identity when using Express Lien’s site. Plaintiffs allege that Nadolny used

false names such as “JBN Supplies” and used the names of companies with

which he was not associated, such as “Abbot Construction” when opening the

accounts.32 The use of misleading names to hide his identity and that of

Handle underscores that defendant did not seek to take advantage of the

services offered by Express Lien’s business as a bona fide client.


32    R. Doc. 1 at 11 ¶ 42.
                                      16
      Because the California statute does not apply, the Court does not reach

plaintiff’s arguments that the statute runs counter to the First, Fifth, and

Fourteenth Amendments to the United States Constitution, and is too vague

to be enforceable. And because the Court finds personal jurisdiction based

on defendants’ consent to litigation in this district, the Court does not reach

whether personal jurisdiction also exists based on defendants’ contacts with

Louisiana.



III. FAILURE TO STATE A CLAIM

      A.     Legal Standard

      When considering a motion to dismiss for failure to state a claim under

Rule 12(b)(6), the Court must accept all well-pleaded facts as true and view

the facts in the light most favorable to the plaintiff. See Baker v. Putnal, 75

F.3d 190, 196 (5th Cir. 1996). The Court must resolve doubts as to the

sufficiency of the claim in the plaintiff’s favor. Vulcan Materials Co. v. City

of Tehuacana, 238 F.3d 382, 387 (5th Cir. 2001). But to survive a Rule

12(b)(6) motion, a party must plead “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The claim must be dismissed if there are insufficient factual


                                         17
allegations to raise the right to relief above the speculative level, Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, Jones v. Bock, 549 U.S. 199, 215 (2007). The

Court is not bound to accept as true legal conclusions couched as factual

allegations. Iqbal, 556 U.S. at 679.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments thereto. Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

The Court may also consider documents attached to a motion to dismiss or

an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.

      B.    Discussion

      Express Lien levies five claims against defendants: (1) breach of

contract; (2) violation of the Louisiana Unfair Trade Practices and Consumer

Protection Law; (3) fraud; (4) copyright infringement; and (5) trade dress

infringement.33 Defendants argue that plaintiff has failed to adequately

plead any of these five claims. The Court addresses each claim in turn.




33    See R. Doc. 1 at 8-27.
                                       18
            1.    Breach of Contract

      Under Louisiana law, the “essential elements of a breach of contract

claim are (1) the obligor’s undertaking an obligation to perform, (2) the

obligor failed to perform the obligation (the breach), and (3) the failure to

perform resulted in damages to the obligee.” Denham Homes, L.L.C. v.

Teche Fed. Bank, 182 So. 3d 108, 119 (La. App. 3 Cir. 2015). Defendants

argue that plaintiff has only plausibly pleaded that defendants breached one

term of the contract—the prohibition on impersonating any person or

entity—and that plaintiff cannot prove damages from the breach of this

provision. 34

      But plaintiff makes a series of allegations about the duties the contract

placed on the obligor. For example, plaintiff alleges that

            The Terms of Use specifically set forth, in the section
            entitled ‘Use of Company’s Services’ a prohibition on
            ‘Reverse Engineering’ and by agreeing to the Terms
            of Use, Defendant and other users specifically agree
            to both set stipulated and liquidated damages for
            prohibited ‘reverse engineering’ as well as injunctive
            relief.35




34    See R. Doc. 20-1 at 6-7; see also R. Doc. 1 at 9 ¶ 38.
35    R. Doc. 1 at 10 ¶ 37.
                                      19
There are similar allegations with respect to the contract’s prohibition on

copyright infringement,36 and copying forms and documents.37 Defendant’s

arguments seem to be that because plaintiff does not quote directly from the

contract, these allegations are too “vague or general” to adequately state a

claim. 38 But these allegations point to specific parts of the contract and

explain what is prohibited, which is enough to “nudge[] his claim across the

line from conceivable to plausible.” Twombly, 550 U.S. at 547.

      Moreover, plaintiff attaches excerpts from the Terms of Use to his

opposition to defendants’ motion to dismiss. These excerpts clearly establish

the duties the contract places on the party entering into it. For example, it

states that

              [y]ou hereby explicitly agree you will not reverse
              engineer, decompile, disassemble or otherwise
              attempt to derive the source code, techniques,
              processes, algorithms, know-how or other
              information from the Company’s services,
              technology, products, code etc. (collectively,
              “Reverse Engineering”) or permit or induce the
              foregoing. 39




36   Id. at 9 ¶ 35.
37   Id. at 9 ¶ 36.
38   See R. Doc. 20-1 at 6-7.
39   R. Doc. 23-2 at 4. See also Id. at 2 (Terms of Use excerpt forbidding
copyright infringement or unauthorized use of documents).
                                   20
Defendants argue that the Court may not consider these excerpts as they

were not attached to the complaint, but the Court “may also consider

documents attached to either a motion to dismiss or an opposition to that

motion when the documents are referred to in the pleadings and central to a

plaintiff’s claims.” Brand Coupon Network, 748 F.3d at 631. Here, the

Terms of Use are referred to in the complaint, 40 and central to plaintiff’s

claims. The Court may therefore consider these excerpts, and they provide

ample evidence to support the plausibility of plaintiff’s claim that the Terms

of Use placed certain duties on defendants.

      Plaintiff also adequately pleads the remaining elements of breach of

contract. Express Lien alleges that defendants violated the Terms of Use by

impersonating another person or entity, 41 copying Express Lien’s content, 42

and reverse engineering Express Lien’s website.43 Plaintiff also adequately

pleads that it suffered damages from these breaches. The Terms of Use

specifically include a reference to stipulated or liquidated damages, 44 and

plaintiff alleges damages arising from Louisiana Civil Code Article 1995,


40    See, e.g., R. Doc. 1 at 8-9 ¶¶ 35-38.
41    See R. Doc. 1 at 10 ¶ 40.
42    Id. at 12 ¶¶ 45-46.
43    Id. at 12-13, ¶¶ 48-49.
44    See R. Doc. 1 at 8-9 ¶¶ 35-37 (referencing the stipulated and liquidated
damages clauses); see also R. Doc. 23-2 at 2, 4 (Terms of Use extracts with
stipulated and liquidated damages clauses).
                                        21
which states that “[d]amages are measured by the loss sustained by the

obligee and the profit of which he has been deprived.” La. Civ. Code art. 1995.

Because plaintiff has adequately pleaded each element of breach of contract,

defendants’ motion to dismiss plaintiff’s breach of contract claim therefore

fails.

               2.    LUPTA

         Defendants next move to dismiss plaintiff’s claim under the Louisiana

Unfair Trade Practices and Consumer Protection Law.             Louisiana law

promulgates a two-prong test to sustain a cause of action under LUPTA:

“(1) the person must suffer an ascertainable loss; and (2) the loss must result

from another’s use of unfair methods of competition and unfair or deceptive

acts or practices.” NOLA 180 v. Treasure Chest Casino, LLC, 91 So. 3d 446,

450 (La. App. 5 Cir. 2012); see also La. R.S. 51:1409(A) (allowing for private

actions under LUPTA by “[a]ny person who suffers any ascertainable loss of

money or movable property.”).         Defendants do not contest the second

element in their motion to dismiss, but rather argue that plaintiff fails to

properly allege an ascertainable loss. 45

         The only allegation plaintiff makes that could reasonably be viewed as

an ascertainable loss is that


45       R. Doc. 20-1 at 7.
                                       22
           [d]efendant leverages [its] misrepresentations and
           illicit actions [discussed in the preceding paragraphs
           of the complaint] to drive sales, and specifically to
           drive sales at the expense of competitors, and to
           solicit investor funding and support, and specifically
           to solicit investor funding and support at the expense
           of competitors, which include the Plaintiff. 46

In essence, plaintiff alleges that defendants’ violations of LUPTA drive sales

to Handle at the expense of Express Lien and allows Handle to solicit

investor funding at the expense of Express Lien. The question then is

whether this allegation passes muster as alleging an ascertainable loss under

Louisiana law.

     Although general and conclusory allegations of an injury are not

enough to establish an allegation of an ascertainable loss, the law does not

require a plaintiff to plead an exact amount. Indeed, Louisiana courts have

rejected the contention that LUTPA requires “a precise measurement of the

damage” to allege an ascertainable loss. See, e.g., Wilson v. T&T Auto Repair

& Towing, LLC, 180 So. 3d 437, 442 (La. App. 2 Cir. 2015). Indeed, courts

have found an ascertainable loss may be based “on past business and

projected future sales.” Canal Marine Supply, Inc. v. Outboard Marine

Corp. of Waukegan, Ill., 522 So. 2d 1201, 1202 (La. App 4 Cir. 1998). Courts

have also found that an ascertainable loss was properly pleaded where


46   R. Doc. 1 at 20 ¶ 77.
                                     23
plaintiffs only generally alleged loss of income, relevant market share,

business reputation, goodwill, and attorneys’ fees and costs, with the

“specific amounts to be determined during discovery/trial.”               Green v.

Garcia-Victor, 248 So. 3d 449, 456 (La. App. 4 Cir. 2018). The allegations

in Green are analogous to the ones Express Lien makes in its complaint.

Express Lien pleaded an ascertainable loss by alleging a loss of sales and

investor funding to Handle due to Handle’s actions, which is not dissimilar

from the losses that were adequately plead in Canal Marine Supply and

Green. This is sufficient to plead an ascertainable loss, even though Express

Lien has not pleaded a specific dollar amount.

      The   case   cited   by   defendants,   Checkpoint        Fluidic   Systems

International, Ltd. v. Guccione, No. 10-4505, 2011 WL 3268386 (E.D. La.

July 28, 2011), is not to the contrary. There, the party alleging a LUPTA claim

asserted only that they had been injured, without explaining how the alleged

violations of LUPTA “resulted in an actual loss of business or any other form

of identifiable damage to the business.”         Id., at *10.     Here, plaintiff

sufficiently alleges that defendant’s actions caused damage to its business by

driving sales and investor funding from Express Lien to Handle. This is

much more detailed than the general statement that an injury occurred that

was relied upon by the party asserting a LUPTA claim in Guccione.


                                      24
     Because plaintiff adequately pleads an ascertainable loss, defendants’

motion to dismiss plaintiff’s LUPTA claim is denied.

           3.    Fraud

     Defendant next moves to dismiss plaintiff’s fraud claim. “To state a

cause of action for fraud, the following three elements must be alleged: (1) a

misrepresentation of material fact, (2) made with the intent to deceive,

(3) causing justifiable reliance with resultant injury.” Chapital v. Harry

Kelleher & Co., Inc., 144 So. 3d 75, 86 (La. App. 4 Cir. 2014). And Louisiana

law requires that in “pleading fraud or mistake, the circumstances

constituting fraud or mistake shall be alleged with particularity.” La. Code

Civ. Proc. art. 856. Here, although plaintiff alleges a misrepresentation of

material fact—Nadolny’s misleading and falsified account information 47—

and alleges these were made with the intent to deceive, 48 plaintiff fails to

specifically and properly allege that he justifiably relied upon Nadolny’s

misrepresentations. Because this is a necessary element of a fraud claim

under Louisiana law, plaintiff’s fraud claim must be dismissed.

     Plaintiff resists this conclusion by arguing that its allegation that

defendants illegitimately gained access to and stole Express Lien’s content




47   See R. Doc. 1 at 14-18 ¶¶ 55-68.
48   See id. at 18 ¶¶ 69-70.
                                     25
“makes clear that if Defendant had . . . placed orders using Handle’s (or a

competitor’s) correct information, Plaintiff would not have allowed the

access or process[ed] order documents.”49 Essentially, plaintiff asks the

Court to find an implied allegation of reliance because, in retrospect, plaintiff

would have prevented Handle’s actions in absence of the misleading

information. But this is not the law. Because justifiable reliance is an

element of fraud, it must be “alleged with particularity.” La. Code Civ. Proc.

art. 856; see also Sys. Eng’g & Sec. Inc. v. Sci. & Eng’g Ass’ns, Inc., 962 So.

2d 1089, 1091 (La. App. 4 Cir. 2007) (“To succeed in a claim for

intentional/fraudulent misrepresentations, the petition must contain

allegations of . . . causing justifiable reliance with resulting injury.”) Indeed,

for the first week after Nadolny opened an account, the account accurately

reflected his email address as “jeff@handle.com.” This is some indication

that, at least when Nadolny first opened his account, plaintiff was not relying

on his misrepresentations.

      Here, although plaintiff alleges a misrepresentation made with the

intent to deceive, it does not affirmatively state that it relied upon this

representation in granting Nadolny access to the documents or explain what

it would have done differently had Nadolny consistently used truthful


49    R. Doc. 23 at 11.
                                       26
information. Such allegations of a necessary element of a claim cannot be

made by implication. The Court therefore dismisses Express Lien’s claim for

fraud. This dismissal is without prejudice, and plaintiff may amend its

complaint to include such a allegation.

            4.    Copyright

      A claim for copyright infringement requires that the plaintiff show

“(1) ownership of a valid copyright, and (2) copying of constituent elements

of the work that are original.” Vallery v. Am. Girl, L.L.C., 697 F. App’x 821,

823 (5th Cir. 2017) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361 (1991)).     Notably, copyright claims are not subject to a

heightened pleading standard. See, e.g., AK FortySeven Records Lmt. Co. v.

Bahamas Ministry of Tourism, No. 4:17-3750, 2018 WL 1877080, at *2 (S.D.

Tex. Apr. 19, 2018) (collecting cases).

                  i.    Ownership

      In order to show ownership of a valid copyright, “plaintiff must prove

that the material is original, that it can be copyrighted, and that he has

complied with the statutory formalities.” Lakedreams v. Taylor, 932 F.2d

1103, 1108 (5th Cir. 1991). Plaintiff has adequately pleaded these elements.

The complaint states: “For all of the works at issue in this matter, Plaintiff is




                                       27
the owner and creator of the copyright-protected works.”50 Plaintiff attaches

two    exhibits    demonstrating      “content-product       plagiarism/reverse

engineering examples” and “word-for-word” violations.51 It also alleges that

plaintiff is the registered copyright holder of eight U.S. copyrights, and it

enumerates those copyrights by copyright number.52 This is sufficient to

plead ownership.

      Defendants, however, argue this is not so. They argue that they lack

adequate notice of what parts of the copyrights they have violated, and assert

that plaintiff’s failure to attach copies of the copyrights to the complaint is a

“basic pleading deficiency.”53      This is incorrect as a matter of law.

Registrations need not be attached to a complaint. See, e.g., Arista Records

LLC v. Greubel, 453 F. Supp. 2d 961, 966 (N.D. Tex 2006) (holding that

failure to attach the copyright registration is not grounds for dismissal where

plaintiff pleads that they have registered copyrights properly with the

copyright office); Bob Daemmrich Photography, Inc. v. McGraw-Hill

Global Educ. Hold., LLC, No. 15-1098, 2017 WL 2544046, at *4 (W.D. Tex.

June 12, 2017) (same). Moreover, discovery can be used to narrow the issues




50    R. Doc. 1 at 23 ¶ 85.
51    See id. at 23 ¶ 84; see also id at Exhibit B, Exhibit F.
52    See id. at 22 ¶ 83.
53    R. Doc. 20-1 at 12.
                                        28
and clarify the portions of the copyrights defendants allegedly infringed.

Arista Records at 965-66 (noting that a partial list of copyrighted works with

evidence of allegedly offending works was sufficient to put defendants on

notice of the basis for a copyright infringement claim and collecting cases

with similar holdings).

      Defendants also argue that plaintiff has not adequately pleaded

ownership because its copyrights are not original. They first assert that

certain publications listed in plaintiff’s Exhibit B (content-product

plagiarism/reverse engineering examples) appear on other third-party

websites. Defendants seem to suggest that plaintiffs failure to explain this in

its complaint represents a failure to properly plead ownership.            But

defendants’ argument directs the Court to three specific third-party websites.

Although defendants attach these as exhibits to their motion, these specific

third-party websites are not mentioned in or central to the allegations of the

complaint. These are therefore not appropriate evidence to consider on a

Rule 12(b)(6) claim, and are thus excluded at this time. See Isquith for & on

Behalf of Isquith v. Middle S. Utilities, Inc., 847 F.2d 186, 194 n.3 (5th Cir.

1988) (noting that “Rule 12(b) gives a district court ‘complete discretion to

determine whether or not to accept any material beyond the pleadings that

is offered in conjunction with a 12(b)(6) motion.’” (citing Wright & Miller,


                                      29
Federal Practice and Procedure § 1366 (1969)).           Having excluded the

exhibits, defendants’ argument fails. Such an argument is better suited for

summary judgment, and may be reurged by defendants at a later stage of the

litigation.

      Defendants further argue that plaintiff cannot establish ownership

because copyrights for certain of the publications listed by plaintiff in Exhibit

B have registration dates ranging from 2011 to 2017, but the web addresses

provided in Exhibit B show dates showing that they were published or

updated after 2017.      Defendants note that the complaint states that

“[c]ontent on the plaintiff’s website constantly evolves. . . .” 54 From this,

defendants make the logical leap that “if any of these updates were sufficient

to create ‘derivative works’ of the original, registered works, then no claim

could be brought for infringement unless and until these derivative works

are separately registered.’”55

      This argument, too, is not appropriate at the motion to dismiss stage.

Defendants’ argument assumes, prior to any discovery, that the works are

necessarily derivative. But viewing the complaint in the light most favorable

to the plaintiff, as the Court must, see Baker, 75 F.3d at 196, such works are




54    R. Doc. 1 at 5 ¶ 16.
55    R. Doc. 20-1 at 13 (emphasis added).
                                    30
not derivative.    As with defendants’ arguments regarding third-party

websites, this argument is more properly suited for summary judgment, and

may be reurged by defendants at a later stage in the litigation.

                  ii.   Actionable Copying

      Defendants also aver that plaintiff inadequately pleaded actionable

copying. There are two components to actionable copying. “First is the

factual question whether the alleged infringer actually used the copyrighted

material to create his own work. Copying as a factual matter typically may

be inferred from proof of access to the copyrighted work and ‘probative

similarity.’” Eng’g Dynamics, Inc v. Structural Software, Inc., 26 F.3d 1335,

1340 (5th Cir. 1994). “The second and more difficult question is whether the

copying is legally actionable. This requires a court to determine whether

there is substantial similarity between the two works.” Id. at 1341.

      In its complaint, plaintiff adequately pleads that defendant had access

to the copyrighted work.56 It also adequately pleads substantial similarity by

attaching two exhibits to its complaint, one containing conduct-product

plagiarism and reverse engineering examples, and the other containing

“word-for-word” violations.57


56    See, e.g., R. Doc. 1 at 6-7 ¶ 23 (noting the number of times defendants
visited plaintiff’s website).
57    See R. Doc. 1-3, R. Doc. 1-7.
                                        31
      Defendants do not argue that plaintiff failed to plead access. Rather,

they allege that plaintiff cannot prove substantial similarity. Defendants

focus on Exhibit B to the complaint, and argue that it would not satisfy the

ordinary observer test in large part because it employs a “scattershot

approach.”

      The Court finds that Exhibit B provides sufficient facts to raise

plaintiff’s right to relief above a speculative level on the issue of substantial

similarity. The exhibit presents over fifty pages of side-by-side comparisons

reflecting similarities of each site’s discussion of liens. For example, five

pages of Exhibit B compare the sites’ explanations of how liens work, and

include nineteen examples of similar phrasing and nearly identical substance

across the two sites.58 By way of illustration, the first comparison shows each

site describing a mechanics lien the same way—both emphasizing the 200-

year history of the lien, both noting it “empowers” industry stakeholders to

get paid—in just a few short sentences. 59 Moreover, plaintiff’s Exhibit F

shows two examples of word-for-word copying, with one example showing

that certain sentences appear identically on both sites. 60




58     R. Doc. 1-3 at 3-7.
59     See id. at 3.
60     R. Doc. 1-7 at 3 (demonstrating that the sentences “A notice of intent
to lien is a lot like a demand letter. It is a document sent to certain parties
                                        32
      Moreover, although defendants cite to cases that demonstrate that that

substantial similarity may be considered at the motion to dismiss stage, see

Randolph v. Dimension Films, 634 F. Supp. 779, 787 (S.D. Tex. 2009), the

Fifth Circuit has held that the question of substantial similarity “should

typically be left to the factfinder,” but may be considered on summary

judgment only where no reasonable juror could find substantial similarity.

Nola Spice Designs L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 550 (5th Cir.

2015) (citing Peel & Co. v. Rug Mkt., 238 F.3d 391, 395 (5th Cir. 2001)). As

such, defendants’ arguments regarding substantial similarity are more

properly considered at the summary judgment stage.

           5.    Trade Dress

     Defendants move to dismiss plaintiff’s trade dress infringement claim

under the Lanham Act. “‘Trade dress’ refers to the total image and overall

appearance of a product and ‘may include features such as the size, shape,

color, color combinations, textures, graphics, and even sales techniques that

characterize a particular product.’” Pebble Beach Co. v. Tour 18 I Ltd., 155

F.3d 526, 536 (5th Cir. 1998) (citing Sunbeam Prods. Inc. v. West Bend Co.,

123 F.3d 246, 251 n.3 (5th Cir. 1993)). The purpose of trade dress protection




on a construction project warning that if payment isn’t made, the claimant
intends to file a mechanics lien.” appear on both sites).
                                      33
is to “secure the owner of the [trade dress] the goodwill of his business and

to protect the ability of consumers to distinguish among competing

producers.” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 774 (1992)

(citing Park N’ Fly, Inc. v. Dollar Park and Fly, Inc., 469 U.S. 189, 198

(1985)).

      In the Fifth Circuit, there is a two-step analysis to determine whether

there has been an infringement of trade dress.         “First, the court must

determine whether the trade dress is protected under the Act. This first

inquiry encompasses three issues: (1) distinctiveness, (2) ‘secondary

meaning,’ and (3) ‘functionality.’” Allied Marketing Grp. v. CDL Marketing,

Inc., 878 F.2d 806, 813 (5th Cir. 1989) (citations omitted). Specifically, trade

dress must be either distinctive or have acquired a secondary meaning, and

must also be non-functional. Id. “If a court determines that the trade dress

is protected . . . the court must then determine whether trade dress has been

infringed. Infringement is shown by demonstrating that the substantial

similarity in trade dress is likely to confuse consumers.” Id.

                  i.    Secondary meaning

      Here, Express Lien has not pleaded that its trade dress is entitled to

protection because it is distinct. Rather, plaintiff relies on the “secondary

meaning” prong of the test. To establish secondary meaning, the Fifth


                                      34
Circuit applies a multi-factor test. The factors considered include (1) length

and manner of use of the mark or trade dress; (2) volume of sales; (3) amount

and manner of advertising; (4) nature of use of the mark or trade dress in

newspapers and magazines, (5) consumer-survey evidence; (6) direct

consumer testimony, and (7) the defendants’ intent in coping the trade dress.

Bd. of Supervisors for La. State Univ. Agric. & Mech. Coll. v. Smack Apparel

Co., 550 F.3d 465, 476 (5th Cir. 2008).

      Here, the complaint states:

            Plaintiff’s website designs and language choices are
            widely recognized by consumers and has [sic]
            become a valuable indicator of the source and origin
            of the information provided, which in turn, drives
            plaintiff’s sales, and positions in the field. 61

      This assertion is inadequate to plead secondary meaning. Plaintiff

essentially pleads the legal elements of the claim, without any factual basis

to support that claim. At most, the complaint states that its trade dress

“drives Plaintiff’s sales, and positions Plaintiff as a leader in this field.”62 But

this conclusory allegation, without more, does not raise plaintiff’s assertion

of a secondary meaning above a speculative level. And courts routinely

dismiss claims when plaintiffs allege secondary meaning in only conclusory




61    R. Doc. 1 at 25 ¶ 96.
62    Id.
                                        35
terms without additional facts. See, e.g., FC Online Mktg. Inc. v. Burke’s

Martial Arts, LLC, No. 14-3685, 2015 WL 4162757, at *9 (E.D.N.Y. July 8,

2015) (dismissing a claim for lack of secondary meaning that alleged

“extensive . . . web presence,” “hundreds . . . of websites,” “thousands of man

hours, and significant amount of money expended”); ABJ Enters., LLC v.

Backjoy Orthotics, LLC, No. 16-758, 2016 WL 7341702, at *5 (D. Conn. Dec.

18, 2016) (dismissing a claim because “an extensive and successful history of

selling and advertising, without more . . . is not sufficient to demonstrate that

the claimed trade dress has secondary meaning for the purposes of a trade

dress infringement claim”); Domo, Inc. v. Grow, Inc., No. 17-812, 2018 WL

2172937, at *4 (D. Utah May 10, 2018) (dismissing a claim for failure to plead

secondary meaning, even when the complaint included a recitation of the

common business strategy and four years of marketing). Plaintiff therefore

does not adequately plead secondary meaning, and fails to state a trade a

dress claim.

      The sole case to which plaintiff cites is inapposite here. In another case

involving plaintiff, Express Lien v. National Ass’n of Credit Management,

Inc., No. 13-3323, 2013 WL 4517944 (E.D. La. 2013), plaintiff made similarly

conclusory allegations, and survived a motion to dismiss. But there, the

defendants moved to dismiss on different grounds, namely that plaintiff


                                       36
lacked a trademark and a comparison of the two websites showed no

infringement.63 The defendants did not move to dismiss on the grounds that

the complaint failed to allege secondary meaning or was otherwise

insufficient, nor did the court consider such arguments in rendering a

decision. This case therefore offers no support to plaintiff here.

                        ii.   Functionality

      The Lanham Act states that “the person who asserts trade dress

protection has the burden of proving that the matter sought to be protected

is not functional.” 15 U.S.C. § 1125(a)(3). Courts have held that a plaintiff

alleging a trade dress claim must affirmatively assert non-functionality. See,

e.g., Domo, Inc., at *5 (“[P]laintiffs seeking trade dress protection must

allege that the protected features are non-functional.”); Bubble Genius LLC

v. Smith, 239 F. Supp. 3d 586, 594 (E.D.N.Y. 2017) (holding that to plead a

claim to trade dress infringement, a plaintiff must allege that the claimed

trade dress is non-functional).

      Express Lien’s complaint is devoid of any allegation that its trade dress

is non-functional. Indeed, Express Lien’s only argument in its opposition

with respect to functionality is that although individual elements of a trade


63    See E.D. La. Civ. Case No. 13-3323, R. Doc. 6 (moving to dismiss
Express Lien’s trade dress claim on grounds separate from those argued
here).
                                   37
dress may be functional, and therefore unprotectable, these elements can be

considered as part of a whole trade dress that is protectable. It is true that

the Fifth Circuit has held that “a particular arbitrary combination of

functional features, the combination of which is not itself functional,

properly enjoys protection.” Taco Cabana Int’l., Inc. v. Two Pesos, Inc., 932

F.2d 1113, 1119 (5th Cir. 1991). But this does nothing to remedy plaintiff’s

failure to affirmatively plead non-functionality. Because Express Lien’s

complaint lacks any allegation that its trade dress is non-functional, it fails

to adequately state a trade dress claim.

                  iii.   Confusing Consumers

      Even had plaintiff adequately alleged that its trade dress was protected

under the Lanham Act, it must also allege infringement of the trade dress by

properly alleging consumer confusion.       The Fifth Circuit has held that

confusion “exists when customers viewing the mark would probably assume

that the product or service it represents is associated with the source of a

different product or service identified by a similar mark.” Fuddruckers v.

Doc’s B.R. Others, Inc., 826 F.2d 837, 845 (5th Cir. 1987) (emphasis in

original). The Fifth Circuit has also named factors to determine whether

there is a likelihood of confusion between two products, including (1)

similarity of products; (2) identity of retail outlets and purchasers; (3)


                                      38
identity of advertising media; (4) type (i.e., strength) of trademark or trade

dress; (5) defendant’s intent; (6) similarity of design; and          (7) actual

confusion. See Sno-Wizard Mfg. v. Eisemann Products Co., 791 F.2d 423,

428 (5th Cir. 1986).

      Plaintiff’s complaint states:

            Defendants’ use in commerce of Plaintiff’s website
            content and/or website content confusing similar to
            Plaintiff’s, and/or use of confusing similar ‘look and
            feel’ is likely to cause confusion, or to case mistake,
            or to deceive as to the affiliation, connection, or
            association of Defendant with Plaintiff, or as to the
            origin, sponsorship, or approval of the Defendant’s
            service, information or commercial activities with
            Plaintiff in violation of 15 USC § 1125(a).64

As with plaintiff’s allegation regarding secondary meaning, this allegation

insufficient to state a claim. It includes no facts, outside of conclusory

allegations, that support the proposition that customers would probably

assume that plaintiff’s services are associated with Handle’s services based

on similar trade dress. Nor does plaintiff point to any facts relevant to the

factors enumerated by the Fifth Circuit to determine whether there is a

likelihood of confusion between two products. Plaintiff’s claim for a trade

dress violation therefore fails on these grounds as well.

                  iv.   Synthesizing features


64    R. Doc. 1 at 27 ¶ 100.
                                      39
      Defendants also move to dismiss plaintiff’s trade dress claim on the

grounds that it only catalogues features of Express Lien’s website and does

not synthesize how those features combine to create a protectable “look and

feel.” Although plaintiff lists examples of various aesthetic features of its

website, such as the use of the “Lato” font in grey, 65 it does not attempt to

combine these features into a common aesthetic or “look and feel.” District

courts have held that an incomplete cataloging of elements of a website,

when unaccompanied by any effort to synthesize the elements into a

common look and feel, is insufficient to state a trade dress claim. See, e.g.,

Salt Optics, Inc. v. Jand, Inc., No. 10-0828, 2010 WL 4961702, at *6 (C.D.

Cal. Nov. 19, 2010).

      Although the Fifth Circuit has not addressed this issue directly, it has

held that “[w]hen alleging a trade dress claim, the plaintiff must identify the

discrete elements of the trade dress that it wishes to protect.” Test Masters

Educ. Servs., Inc. v. State Farm Lloyds, 791 F.3d 561, 565 (5th Cir. 2015). It

also has held that there must be an allegation of aesthetic similarity to state

a “look and feel” trade dress claim for a website. See Laney Chiropractic &

Sports Therapy, P.A. v. Nationwide Mut. Ins. Co., 866 F.3d 254, 262 (5th

Cir. 2017). Based on this guidance, the Court finds that plaintiff’s trade dress


65    See R. Doc. 1 at 25 ¶ 98(A).
                                      40
claim also fails for offering an incomplete list of examples of the “look and

feel” of the trade dress it alleges is protectable, with no attempt to synthetize

those elements to describe a common aesthetic.

      Because plaintiff has failed to allege an adequate trade dress claim for

the reasons described above, the Court dismisses Express Lien’s trade dress

claim. This dismissal is without prejudice, and plaintiff may file an amended

complaint reasserting this claim within twenty-one days.

      C.    Leave to Amend

      Although plaintiff has not adequately pleaded all its claims, that does

not mean that it could not do so. And plaintiff requests leave to amend his

complaint to the extent the Court is “inclined to grant the defendants’ instant

Rule 12(b)(6) motion.”66 Plaintiff has not previously amended its complaint.

“The Court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2).   See also Foman v. Davis, 371 U.S. 178, 182 (1962) (“If the

underlying facts or circumstances relied upon by a plaintiff may be a proper

subject of relief, he ought to be afforded an opportunity to test his claim on

the merits.”). When deciding whether leave to amend should be given, the

Court considers multiple factors, including “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure


66    R. Doc. 23 at 3.
                                       41
deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of the

amendment.” Foman, 371 U.S. at 182. The Court finds none of these factors

present here. The Court will therefore dismiss Express Lien’s fraud and trade

dress claims without prejudice and with leave to amend within twenty-one

days of entry of this Order.



IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES defendants’ motion to

dismiss for lack of personal jurisdiction. It also DENIES defendants’ motion

to dismiss for failure to state a claim with respect to plaintiff’s breach of

contract, Louisiana Unfair Trade Practices and Consumer Protection Law,

and copyright claims. The Court GRANTS defendants’ motion to dismiss for

failure to state a claim as to plaintiff’s fraud and trade dress claims. Plaintiff

is granted leave to file an amended complaint within twenty-one days.



         New Orleans, Louisiana, this _____
                                       3rd  day of March, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE



                                       42
